                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

LUCAS DOS REIS LAURINDO,

               Petitioner,

v.                                                          Case No.: 2:20-cv-240-FtM-38MRM

UNITED STATES CITIZENSHIP
AND IMMIGRATION SERVICES
(USCIS),

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Petitioner Lucas Dos Reis Laurindo’s Petition for Writ of

Habeas Corpus under 28 U.S.C. § 2241 (Doc. 1) filed on February 24, 2020. Respondent

filed a Response (Doc. 8) on March 9, 2020. Petitioner was informed that he could file a

reply but did not file. For the following reasons, the Court denies the Petition.

                                           BACKGROUND

        Petitioner is a citizen of Brazil and entered the United States on a B2 tourist visa

on August 24, 2019, with authorization to remain in the country until February 23, 2020.

Petitioner was involved in a motor vehicle accident leading to the death of four individuals.

(Doc. 1, Ex. A at ¶ 2). As part of the Florida Highway Patrol’s investigation of the accident,

officers discovered that Petitioner was employed by Cramcrete LLC as a fulltime truck

driver, in violation of his B2 visa. (Doc. 1, Ex. A at ¶ 3).




1
  Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
        U.S. Border Patrol and Customs Agents arrested Petitioner on February 21,

2020, at the Orlando International Airport as he was waiting to board a plane for Dallas

and from there to Brazil. (Doc. 8 at Ex. B ¶ 4). Petitioner was issued a notice to appear

that same day charging him with removability under 237(a)(1)(C)(i) for failure to maintain

or comply with the conditions of the non-immigrant B2 visa. Petitioner remained in

custody from February 21, 2020, until February 24, 2020, in the Orange, County Florida

Jail. (Doc. 1, Ex B ¶ 5-6). Petitioner was transferred to Krome Servicing Process Center

in the Southern District of Florida on February 24, 2020, and the next day he was sent to

the Glades County Detention Center, in Glades County, Florida. (Doc. 1, Ex B ¶ 5-6).

Petitioner filed this Petition in the Middle District of Florida, Orlando Division which

transferred the case to the Fort Myers Division.

                            JURISDICTION AND TRANSFER

       Petitioner initiated this by filing his Petition with the United States District Court in

for the Middle District of Florida, Orlando Division where he was detained after his arrest.

After service upon and a Response from Respondents, the Orlando Division transferred

the case to this Court. The Orlando Division found the proper venue to be the Fort Myers

Division because Petitioner had been transferred from Orlando to Krome to Moore Haven,

in Glades County after filing his Petition.

       Jurisdiction attaches upon the initial filing for habeas corpus relief and jurisdiction

is not destroyed upon transferring petitioner and custodial change.

       Once the court has acquired jurisdiction in a habeas corpus proceeding,
       such jurisdiction continues until the court has performed all acts necessary
       to grant all relief as is indicated in its jurisdictional power. Even the release
       of the prisoner from custody prior to completion of proceedings on the
       application, or transfer of custody to another person or place, will not divest
       the court of jurisdiction.




                                               2
39 C.J.S. Habeas Corpus § 285 (Feb. 2020), citing inter alia, Ex parte Catanzaro, 138

F.2d 100, 101 (3d Cir. 1943) (“[W]e do not believe that passing about of the body of a

prisoner form one custodian to another after a writ of habeas corpus has been applied for

can defeat jurisdiction of the Court to grant or refuse the writ on the merits of the

application.”). The Supreme Court reaffirmed the continuing jurisdiction of the court once

the habeas rule is satisfied. “Endo2 stands for the important but limited proposition that

when the Government moves a habeas petitioner after he properly files a petition naming

his immediate custodian, the District Court retains jurisdiction and may direct the writ to

any respondent within its jurisdiction who has legal authority to effectuate the prisoner's

release.” Rumsfeld v. Padilla, 542 U.S. 426, 441 (2004). This principle ingrained in

habeas law prevents “the Kafkasque3 specter of supplicants wandering endlessly from

one jurisdiction to another in search of a proper forum only to find that it lies elsewhere.”

Eisel v. Sec’y of the Army, 477 F2d. 1251, 1258 (D.C. Cir. 1973). See also Griffin v.

Ebbert, 751 F.3d 288, 290 (5th Cir. 2014)(collecting cases). Indeed, Petitioner has been

moved three times since being incarceration and placed in custody of ICE. But despite

his recent movement to Moore Haven, he remains in an ICE contracted detention facility.




2
  Ex parte Mitsuye Endo, 323 U.S. 283, 304-306 (1944). In Endo, a Japanese-American citizen who was
interned in California by the War Relocation Authority (WRA) sought relief by filing a § 2241 petition in the
Northern District of California, naming as a respondent her immediate custodian. Subsequent to filing the
petition, the Government moved her to Utah. The Supreme Court held, although the prisoner's immediate
physical custodian was no longer within the jurisdiction of the Northern District, the Northern District
“acquired jurisdiction in this case and that [Endo's] removal . . . did not cause it to lose jurisdiction where a
person in whose custody she is remains within the district.” Id., at 306. The Court held under these
circumstances, the assistant director of the WRA, who resided in the Northern District, would be an
“appropriate respondent” to whom the District Court could direct the writ. Id., at 304-305.
3
  The term describes an individual’s unnecessary complicated and frustrating experiences, especially within
a bureaucracy.




                                                       3
       While there is no per se rule which prohibits transferring this action back and

arguably transfer by the appellate court if appealed by petitioner might be proper, see

Griffin, 751 F.3d 290, (on appeal by petitioner finding jurisdiction attached once petition

properly filed and vacating transferee’s dismissal of petition and transferring habeas back

to original court for expeditious hearing on merits or approval of substitution of custodian),

as a general rule the transferee court should not re-transfer a case “except under the

most impelling and unusual circumstances.” In re Crager Industries, 706 F. 2d 503, 505

(5th Cir. 1983). The Court will rule of the merits of the Petition to avoid the further delay

of an adjudication of the underlying Petition.

                                       DISCUSSION

       Petitioner argues his Habeas Petition should be granted releasing him from

custody because his arrest violated his Fifth Amendment right to due process. The Fifth

Amendment states that no person shall be deprived of life, liberty, or property without due

process of law. Respondent argues that Petitioner’s arrest and detention were lawful, his

Petition is premature because Petitioner failed to exhaust his administrative remedies,

and his claim is barred by 8 U.S.C. § 1252(g).

       The Supreme Court has held a six-month period of detention is presumptively

reasonable to effectuate removal; after which, an alien is eligible for conditional release if

he can show there is “no significant likelihood of removal in the reasonable foreseeable

future.” Clark v. Martinez, 543 U.S. 371, 378 (2005) (quoting Zadvydas, 533 U.S. at 701).

This six-month presumptively reasonable period must have expired when a petition is

filed. Akinwale v. Ashcroft, 287 F.3d 1050, 1052 (11th Cir. 2002).




                                              4
        When Petitioner filed his Petition, his six-month period had not yet expired. Agents

arrested Petitioner and took him into custody on February 21, 2020, he was transferred

to Krome on February 24, 2020 and filed his Petition on the same day. When this Petition

was filed, Petitioner had been in custody only three days, considerably less than the 180-

day presumptive reasonable period.

        The Petition is dismissed without prejudice as premature. Assuming Petitioner is

still in custody at the expiration of the 180-day presumptive reasonable period, he may

file a new petition, accompanied by the requisite filing fee or motion to proceed in forma

pauperis, if he wishes to contest his continued detention.4

        Accordingly, it is now

        ORDERED:

        Petitioner Lucas Dos Reis Laurindo’s Petition for Writ of Habeas Corpus under 28

U.S.C. § 2241 (Doc. 1) is DISMISSED without prejudice, as premature.

        DONE and ORDERED in Fort Myers, Florida this 9th day of April 2020.




SA: FTMP-2
Copies: All Parties of Record




4
  Detention in excess of the six-month period alone is not sufficient to warrant relief. A petitioner additionally
must set forth “good reason to believe that there is no significant likelihood of removal in the reasonably
foreseeable future.” Zadvydas v. Davis, 533 U.S. at 701.




                                                        5
